

SHARED SERVICES AGREEMENT
This Agreement made and entered into this 1st day of January, 2017 by UTG, INC.,
a Delaware corporation ("UTG") and FIRST SOUTHERN NATIONAL BANK, a national
banking association ("FSNB").
WHEREAS, UTG is an insurance holding company engaged in the general life
insurance business;
WHEREAS, FSNB is a national banking association.
WHEREAS, UTG and FSNB each has as one of its primary objectives to operate in
the most efficient and profitable manner;
WHEREAS, each of UTG and FSNB, through its officers, agents and employees, has
extensive experience and expertise in acquiring, managing and operating
corporations and other business entities engaged in the financial services
business as well as other financial and investment activities; and has been
successful in reducing the general expenses of such businesses;
WHEREAS, each of UTG and FSNB desires that the experience, expertise, sources of
information, advice, counseling and assistance of the other and its officers and
employees be available to them in the future, and to have each entity undertake
certain duties and responsibilities and perform certain services on behalf of
the other entity as provided herein; and,
WHEREAS, UTG and FSNB are each willing to render such shared services for the
other on the terms and conditions herein set forth;
WHEREAS, UTG and FSNB are members of the same holding company structure.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is mutually agreed between the parties as follows:
1.
Services. During the term of this Agreement, the parties hereby agree to share
personnel and the employee costs of certain groups of employees of both
entities.  The initial Shared Services of the two entities shall be as follows:




 
UTG percentage
FSNB percentage
Accounting
50%
50%
Information Technology
50%
50%
Human Resources
*
*
Investments
50%
50%



*Human Resources shall be allocated based on the percentage of the number of
individuals on the payroll system for each entity to the total of both entities.


The Shared Services of each entity shall include the base pay, bonuses paid,
payroll related taxes and costs of employee benefits provided for each
individual covered.


Allocated costs shall first be reduced for reimbursements, if any, received from
other entities or third parties.


Additional employees or groups of employees may be added as shared services upon
mutual agreement of both parties and attached hereto as an addendum to this
Agreement.


Corporate performance based bonuses or awards are specifically excluded from
this formula and sharing arrangement.  Such bonuses or awards shall be borne
entirely by the individual entity and determined exclusively by the management
of each entity.  Individuals covered under this agreement may receive such
corporate performance based bonuses from either or both entities.


2.
Officers and Employees. Officers and employees of UTG or FSNB shall serve, if
elected, as directors, officers and members of committees of the other entity.

3.
Fees.

a.
Fees.  As consideration for providing these shared services under this Agreement
each party agrees to pay the other party, a fee equal to it's pro rata share of
the costs incurred by both parties to provide such services including but not
limited to all shared personnel costs and taxes.

b.
Accountings.  Periodically, but not less than quarterly, an accounting of the
actual expenses allocable to each party shall be provided.  Said accounting
shall be in such detail and be accompanied by substantive documentation
satisfactory to both parties.  Any balance due to or from the other party as a
result of the actual accounting shall be settled within 30 (thirty) days.

c.
Allocation.  Each party shall be responsible for the reimbursement of its pro
rata share of the above described services to the other party based on the
allocation percentages established above.  This pro-rata share of allocations
shall be reviewed and updated as both parties deem reasonable but in no event
not less than annually.



4.
Facilities and Staff. Each entity shall provide its officers and employees with
adequate office space and adequate office equipment and other furniture, and
clerical and secretarial personnel for the performance of the services provided
for hereunder, and assume the expenses of same.

5.
Responsibility. Each party shall be responsible to render the services provided
for herein in good faith and in a reasonably competent manner.  Each party shall
use its best efforts to maintain the confidentiality of all matters relating to
the business of the other party.  It is expressly understood and agreed that UTG
and FSNB are not partners or joint venturers and nothing herein shall be
construed so as to make them partners or joint venturers or impose any liability
as such on either of them. The relationship between UTG and FSNB shall be that
of independent contractors.

6.
Freedom of Activity. Nothing in this Agreement shall otherwise limit or restrict
the right of either entity or any officer or employee of either entity to engage
in any other business or to render services of any kind to any other
corporation, firm, individual or association.

7.
Term. This agreement shall remain in full force and effect for a period of 12
months from the date hereof and may not be terminated by any party during said
term except as otherwise provided herein. Upon the expiration of the term of
this Agreement, it shall remain in full force and effect from month to month
unless terminated by any party, upon ninety (90) days' prior written notice.

8.
No Assignability. This agreement shall terminate automatically in the event of
any assignment hereof by UTG or FSNB. An assignment by either party to a
corporation or other entity that is a successor to it shall not be deemed an
assignment for purposes hereof.

9.
Termination. This Agreement shall be and become terminated immediately upon
written notice of termination from either party to the other if any of the
following events shall occur.

a.
Either party shall violate any provisions of this Agreement and shall fail to
cure such default within thirty (30) days after receipt of written notice of
such violation; or

b.
A party shall be adjudged bankrupt or insolvent by a court of competent
jurisdiction, or an order shall be made by a court of competent jurisdiction for
the appointment of a receiver, liquidator or trustee of the entity, or of all or
substantially all of its property by reason of the foregoing, or approving any
petition filed against the entity for its reorganization, and such adjudication
or order shall remain in force or unstayed for a period of ninety (90) days; or

c.
Either party shall institute proceedings of voluntary bankruptcy, or shall file
a petition seeking reorganization under the federal bankruptcy laws, or for
relief under any law for the relief of debtor, or shall consent to the
appointment of a receiver of the entity or of all or substantially all of its
property, or shall make a general assignment for the benefits of its creditor,
or shall admit in writing its inability to pay its debts generally as they
become due.

If any of the events specified in subparagraphs (b) and (c) of this Section 9
shall occur, the affected entity shall give written notice thereof to the other
within fifteen (15) days after the happening of such event.
10.
Disclosure of Information.  Each party agrees all information communicated to it
by or on behalf of the other party while this Agreement is in force shall be
used by it only for the purposes of this Agreement and during the term of this
Agreement, and thereafter.  Each party will not disclose such information to any
person who is not a Director, Officer, employee or agent of the other party or
of any of its affiliated companies, except to the extent such disclosure is
directly or indirectly related to the performance of this Agreement or is
otherwise required by any applicable law, rule or regulation.

11.
Safeguarding Customer Information. Both parties acknowledge that through
services provided to the other, the servicing party providing the service may
have access to non-public customer information.  Both parties agree to comply
with the privacy and safeguarding requirements of the federal Gramm-Leach-Bliley
Act (GLBA, 15 U.S.C. section 6801) and the applicable regulations and guidelines
thereunder.  Each party agrees to promptly notify the other party of any
unauthorized disclosure of confidential information of the party's customers
serviced under this Agreement and to keep the other party advised of all
remedial actions taken in connection therewith, unless law enforcement deems
that such notification would impede an ongoing investigation or that such
notification is otherwise prohibited by law or regulation.

12.
Reports to Board of Directors.  Services provided to each party, as well as, the
cost of services and allocations used shall be reported to the respective Board
of Directors on at least an annual basis.

13.
Records and Reports.  Except as provided herein, all forms, records, statements,
reports, files and other data and information prepared, maintained or collected
by one party in the performance of this Agreement shall become the sole property
of each party and shall be furnished to the other upon request.

14.
Inspection of Books and Records.  Each party shall keep proper books of account
and records relating to the services performed hereunder in which full and
correct entries will be made.  Both parties shall have the right to inspect the
books and records of the other party at the offices in which said books and
records are maintained during normal business hours for any purpose related to
administration performance of this Agreement.

15.
Performance. The failure of either party to insist upon strict performance of
any provision of this Agreement shall not constitute a waiver of the right to
insist upon strict performance or the obligation to strictly perform thereafter.

16.
Notices. Any notice, report or other communication required or permitted to be
given hereunder shall be in writing and shall, unless some other method of
giving such notice, report or other communication is accepted by the party to
whom it is given, be given by being mailed by certified mail, postage prepaid,
to the following address of the parties thereto:

If to UTG:               UTG, Inc
Attn:  James P. Rousey, President
205 North Depot Street
Stanford, Kentucky  40484


If to FSNB:            First Southern National Bank
Attn:  Tommy Roberts, CEO
99 Lancaster Street
Stanford, Kentucky  40484


Any party may, at any time, give written notice to the other parties, changing
its address for the purposes of this Section 14.




17.
Entire Agreement. This Agreement contains the entire understanding of the
parties hereto and supersedes all prior agreements of the parties with respect
to the subject matter contained herein.

18.
Modification. This Agreement shall not be amended, changed, modified, terminated
or discharged, in whole or in part, except by an instrument, in writing, duly
executed by all parties hereto or their respective successors or assigns.

19.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and any successors of the parties hereto.

20.
Applicable Law. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Kentucky as at the time
in effect.

21.
Severability. If any provisions of this Agreement shall be found to be invalid
by any court or competent jurisdiction, such findings shall not affect the
remaining provisions of this Agreement and all other provisions herein shall
remain in full force and effect.

22.
Titles Not to Affect Interpretation. The titles of paragraphs and subparagraphs
contained in this Agreement are inserted for convenience of reference only and
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.


UTG, INC. FIRST SOUTHERN NATIONAL BANK


By:  /s/James P. Rousey______________              By: /s/Tommy
Roberts________________
       James P. Rousey                         Tommy Roberts
        President                   CEO




Attest: Attest:


 /s/Theodore C.
Miller_____________________________                           /s/Theodore C.
Miller_________________
Theodore C. Miller                         Theodore C. Miller
Secretary  Secretary

